Citation Nr: 1021018	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-21 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active air service from March 1954 to 
November 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina. 

This case was previously before the Board in June 2009, at 
which time the claims on appeal were reopened and remanded 
for additional development.  The case has now been returned 
to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).


FINDINGS OF FACT

Bilateral hearing loss disability and tinnitus originated 
during the Veteran's active service.


CONCLUSION OF LAW

1.  Bilateral hearing loss disability was incurred in active 
duty.  38 U.S.C.A. §§  1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).

2.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the Board has 
determined that the evidence currently of record is 
sufficient to establish the Veteran's entitlement service 
connection for bilateral hearing loss disability and 
tinnitus.  Therefore, no further development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 
38 C.F.R. § 3.159 (2009).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

At the outset, the Board notes that VA attempted to obtain 
the Veteran's service treatment records (STRs); however, 
after several attempts the RO prepared a formal finding of 
unavailability in February 2008.  The Veteran was notified of 
such and asked to provide any copies that might be in his 
possession.  The Veteran has indicated that he has no such 
evidence in his possession.  Therefore, it is unknown what 
the Veteran's hearing thresholds were at the time of his 
entrance into active service and at the time of his 
separation from active service.

In a July 2003 VA medical center treatment note, the examiner 
reported that the Veteran had bilateral sensorineural hearing 
loss with a very slight air-bone gap and some inconsistent 
puretone results because of tinnitus.  The examiner reported 
that the Veteran had a history of noise exposure and ear 
infections.  

In a June 2004 treatment note from the Veteran's private 
physician, the physician stated that the Veteran had a 
history of considerable noise exposure while he was in active 
service.  This history is presumed to have been provided by 
the Veteran.  Regardless, the note reports that the Veteran 
had been given an audiogram in 1998, which showed a 30 
decibel to 40 decibel sensorineural hearing loss with good 
speech discrimination.  The examiner provided a diagnosis of 
bilateral sensorineural hearing loss, possibly due to noise 
exposure.    

The Veteran has reported on several occasions that he was 
exposed to various acoustic traumas while on active duty.  
The Veteran asserted that in connection with his duties as a 
stock clerk he was required to drive 2 1/2 ton trucks while 
delivering supplies and that these trucks were extremely 
loud.  The Veteran also asserted that while stationed at Luke 
Air Force Base (AFB) he was routinely exposed to loud jet 
airplane engine noise when delivering supplies to the flight 
line.  Additionally, the Veteran asserted that while he was 
stationed in England his unit was required to generate their 
own power through the use of large generators.  The Veteran 
reported that there were three of these generators located 
approximately 50 yards from the building where he worked and 
at least one of the generators was running at all times.  The 
Veteran reported that the generators were very loud.

The Board has conceded that the Veteran was exposed to 
acoustic trauma while in active service.  

The Veteran submitted three lay statements in support of his 
claim; one from his wife and one from each of his sisters.  
Both of the Veteran's sisters, Ms. M.R.K and Ms. L.R.P., 
reported that their brother's hearing was worse after his 
separation from active duty than it had been before he 
entered active service.  The Veteran's wife reported that she 
met the Veteran in November 1957, just after his separation 
from active service, and recalled that it had not taken her 
very long to realize that the Veteran had difficulty with his 
hearing.  

The Veteran is competent to state when he first noticed 
difficulty hearing and ringing in his ears and to state that 
the symptoms have continued since service.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. 
App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  Moreover, the Board has found the Veteran to be 
credible.  In addition, lay testimony is competent to 
establish the presence of observable symptoms and "may 
provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also Falzone, 8 Vet. App. 398, 405; Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95.

The Veteran was afforded a VA examination in December 2009 to 
determine the nature and etiology of his bilateral hearing 
loss disability and tinnitus.  At that time the Veteran 
reported hazardous noise exposure in service in the form of 
working near the flight line and large generator noise.  He 
reported that any post service noise exposure came from 
farming and driving a truck.  The Veteran also reported 
experiencing bilateral tinnitus that had its onset during 
active duty.  After audiometric testing was completed the 
examiner diagnosed mild to moderate sensorineural hearing 
loss in both ears.  The examiner also noted that no tinnitus 
was reported, which is inconsistent with the examination 
report where the Veteran reported experiencing constant, 
bilateral tinnitus since his time on active duty.  

The examiner was also asked to provide an opinion regarding 
the etiology of the Veteran's bilateral hearing loss 
disability and tinnitus.  First the examiner opined that the 
Veteran's bilateral hearing loss disability was not a result 
of the Veteran's reported ear infections in service.  In this 
regard, the examiner reported that ear infections would cause 
conductive hearing loss and not sensorineural hearing loss 
and as the Veteran had not been diagnosed with conductive 
hearing loss, his bilateral hearing loss disability could not 
be the result of the reported ear infections while in active 
service.  The examiner did not opine as to whether the 
Veteran's tinnitus could have been a result of the reported 
ear infections in service.

It was also the examiners opinion that the evidence was less 
suggestive of active duty noise exposure being the etiology 
of the Veteran's current hearing loss and tinnitus.  The 
examiner based this opinion on the fact that sensorineural 
hearing loss resulting from noise exposure is generally 
agreed not to progress once the source of that noise has 
ceased.  She noted that the Veteran's private physician had 
reported that the Veteran's hearing loss had gotten 
progressively worse over the last few years.  The examiner 
also stated that even though the Veteran was exposed to noise 
during active service, he was also exposed to noise after his 
separation from active service.  She also noted that the 
Veteran's pattern of hearing loss was not consistent with 
what she said was the normal pattern of hearing loss due to 
noise exposure.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, Willis 
v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992). 

The Board finds that the VA examiner's opinion is inadequate 
to serve as the basis of a denial of entitlement to service 
connection for bilateral hearing loss disability and 
tinnitus.  In this regard, the Board notes that the examiner 
first noted that the Veteran's hearing loss was inconsistent 
with the pattern normally seen when hearing loss is a result 
of noise exposure.  However, she also reported that while the 
Veteran was exposed to hazardous noise during active service, 
he was also exposed to hazardous noise after separation from 
active service, thus indicating that the Veteran's hearing 
loss was a result of the post-service noise exposure and not 
the active service noise exposure.  As it is unknown what the 
Veteran's hearing acuity was at the time of his discharge 
because his service records have been destroyed, this cannot 
be definitively determined.  Additionally, the VA examiner's 
opinion is in direct opposition with the June 2004 treatment 
note from the Veteran's private physician indicating that the 
Veteran's bilateral hearing loss disability could be due to 
noise exposure while still getting progressively worse.  
Therefore, the VA examiner's opinion is not an absolute 
conclusion, but merely an opinion to be weighed with all the 
other probative evidence of record.

Additionally, as noted above, the Veteran is competent to 
report when he first began to experience trouble hearing and 
ringing in his ears and that it has continued since service.  
The VA examiner failed to account for the subjective 
complaints of the Veteran.  Also, even though indicating that 
she reviewed the file prior to forming her opinion, the VA 
examiner failed to account for the statements provided by the 
Veteran's sisters and spouse in which they reported that the 
Veteran had noticeable trouble hearing after his separation 
from active service.  

Also, the VA examiner noted that the first objective evidence 
of hearing loss was in a July 2003 VA Medical Center 
audiologist treatment note.  However, this is inconsistent 
with the private medical evidence of record indicating that 
the Veteran had been diagnosed with bilateral hearing loss 
disability at least as early as 1998.  Additionally, it is 
symptoms, not treatment, which are the essence of any 
evidence of continuity of symptomatology.  Savage v. Gober, 
10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  Therefore, the absence of 
treatment cannot be used as evidence upon which to base a 
denial of service connection if the Veteran has reported 
continuity of symptomatology and has been found credible, as 
the Veteran has in this case.

In sum, the Veteran's private physician provided an opinion 
stating that the Veteran's bilateral hearing loss disability 
was possibly noise induced, which is in direct opposition 
with the opinion provided by the VA examiner.  Additionally, 
the Veteran has reported that he experienced bilateral 
hearing loss and tinnitus since his noise exposure in active 
duty.   Therefore, the Board finds that the evidence in favor 
of the claims of entitlement to service connection for 
bilateral hearing loss disability and tinnitus is at least in 
equipoise with that against the claims.  As such, the benefit 
of the doubt must be resolved in favor of the Veteran.

Accordingly, entitlement to service connection for bilateral 
hearing loss disability and tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


